COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 THE STATE OF TEXAS,                                            No. 08-10-00232-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                          Criminal District Court No. 1
                                                 §
 PABLO GARCIA,                                                of El Paso County, Texas
                                                 §
                        Appellee.                               (TC # 20090D05484)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by the State pursuant to TEX .R.APP .P.

42.2(a). Concluding that the State has established compliance with the requirements of Rule 42.2(a),

we grant the motion and dismiss the appeal.


November 30, 2010
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)